American Fidelity Assurance Company and American Fidelity Separate Account A (File no. 811-01764) hereby incorporate by reference the annual report for the underlying fund named below for filing with the Securities and Exchange Commission, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). Filer/Entity: Vanguard® Variable Insurance Fund Fund/Portfolio Name: Total Stock Market Index Portfolio File #: 811-05962 CIK #: Accession #: 0000932471-16-012814 Date of Filing: 02/29/16 This annual report is for the period ended December 31, 2015 and has been transmitted to contract holders in accordance with Rule 30e-2 under the Act. Any questions regarding this filing may be directed to David M. Robinson at (405) 523-5869.
